
	

113 SRES 583 ATS: Designating November 30, 2014, as “Drive Safer Sunday”.
U.S. Senate
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 583
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2014
			Mr. Isakson (for himself, Mr. Coons, and Mr. Chambliss) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		November 20, 2014Committee discharged; considered and agreed toRESOLUTION
		Designating November 30, 2014, as
		  Drive Safer Sunday.
	
	
		Whereas motor vehicle travel is the primary means of
			 transportation in the United States;Whereas every individual traveling on the roads and
			 highways needs to drive in a safer manner to reduce deaths and injuries
			 that
			 result from motor vehicle accidents;Whereas according to the National Highway Traffic Safety
			 Administration, wearing a seat belt saves as many as 15,000 lives each
			 year; andWhereas the Sunday after Thanksgiving is the busiest
			 highway traffic day of the year: Now, therefore, be it
		
	
		That the Senate—(1)encourages—(A)high schools,
			 colleges, universities, administrators, teachers, primary schools, and
			 secondary schools to launch campus-wide educational campaigns to urge
			 students
			 to focus on safety when driving;(B)national trucking
			 firms to alert their drivers to be especially focused on driving safely on
			 the
			 Sunday after Thanksgiving, and to publicize the importance of the day
			 through
			 use of the Citizens Band Radio Service and at truck stops across the
			 United
			 States;(C)clergies to
			 remind their congregations to travel safely when attending services and
			 gatherings;(D)law enforcement
			 personnel to remind drivers and passengers to drive safely, particularly
			 on the
			 Sunday after Thanksgiving;(E)motorists to drive safely, not just during the holiday season, but every
			 time
			 they get behind the wheel; and(F)all people of the
			 United States to understand the life-saving importance of wearing a seat
			 belt and to use the Sunday after Thanksgiving as an opportunity to
			 educate
			 themselves about highway safety; and(2)designates
			 November 30, 2014, as Drive Safer Sunday.
			
